Citation Nr: 1040402	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial (compensable) evaluation for service-
connected inguinal adenopathy or lymphadenopathy disorder.  


REPRESENTATION

Appellant represented by:	Michael. A. Leonard, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2010 the Board denied the Veteran's claim for 
entitlement to an initial (compensable) evaluation for service-
connected inguinal adenopathy or lymphadenopathy disorder.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a July Order, the Court granted the 
VA General Counsel's and Appellant's Joint Motion For Remand.  
The Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded so that the Board could properly address extraschedular 
criteria, and to determine if the Veteran's condition might be 
better rated by analogy to other pertinent Diagnostic Codes 
(DCs).  

The appeal is REMANDED to the RO.  VA will notify the Appellant 
if further action is required.


REMAND

The Veteran is service-connected for inguinal adenopathy or 
lymphadenopathy disorder.  It is argued that a compensable rating 
is warranted.  Review of the record reflects that this condition 
has been rated by analogy to benign neoplasms of the 
genitourinary system pursuant to DC 7599-7529.  DC 7529 provides 
that the condition is rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115; DC 
7529 (West 2002 & Supp. 2009).  A noncompensable rating has been 
assigned since service connection was first established on May 
14, 2002.  

It is argued by the Veteran and his attorney representative that 
a compensable rating is warranted for the period from May 2002 
until June 2007 in that there are several references to 
tenderness and pain by the Veteran in the treatment records.  

Previously, as noted above, the Veteran's service-connected 
condition has only been rated by analogy to the rating code for 
benign neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b, Code 7529.  Benign neoplasms of the genitourinary system 
are rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  DC 7529.  Voiding dysfunctions are evaluated 
according to urine leakage, frequency, or obstructed voiding.  38 
C.F.R. § 4.115a.  

Current manifestations of the Veteran's inguinal adenopathy or 
lymphadenopathy disorder include tenderness to palpation over the 
right testicle palpating cord (Feb. 2002), an area that was very 
tender in the right inguinal area (Nov. 2002), and chronic tender 
lymph node in the right inguinal groin (June 2004).  
Additionally, there was a general ropy texture of the node chain 
on the right side (VA examination June 2007) that the examiner 
felt was the result of "scarring of prior lymph nodes secondary 
to previous gonococcal infections."  

In light of the above, it has been determined that additional 
examination is necessary to determine the current severity and 
manifestations of the service-connected disorder.  Previously, 
the condition has been rated by analogy to benign neoplasms of 
the genitourinary system pursuant to DC 7599-7529.  DC 7529 
provides that the condition is rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115; 
DC 7529 (West 2002 & Supp. 2009).  A noncompensable rating has 
been assigned since service connection was first established on 
May 14, 2002.  The other question is whether findings show that 
an examiner should address whether the Veteran would more 
properly be rated pursuant to DC 7819 for benign skin neoplasms 
which are rated under DCS 7800-7805 for scars.  38 C.F.R. 
§ 4.118; DC 7819.  

The claim is being remanded, in part, to determine which DC(s) 
best represent the Veteran's manifestations of inguinal 
adenopathy/lymphadenopathy disorder.  

Although VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) 
does not provide rating criteria specifically for inguinal 
adenopathy or lymphadenopathy, the law provides that an unlisted 
condition may be rated analogously to a closely related disease 
or injury.  38 C.F.R. § 4.20 (2009).  

In this case, as noted, inguinal adenopathy or lymphadenopathy 
has been rated as benign neoplasms of the genitourinary system 
pursuant to DC 7599-7529.  DC 7529 provides that the condition is 
rated as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38C.F.R. § 4.115; DC 7529.  Or, as noted above, as 
a result of current manifestations of the service-connected 
disorder, the Veteran might be best rated by analogy to benign 
skin neoplasms which provides that the condition is rated as 
scars.  38 C.F.R. § 4.118, DC 7819.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
his attorney and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated him 
for his inguinal 
adenopathy/lymphadenopathy disorder, on 
appeal.  Any records that are not 
currently included in the claims file 
should be obtained and added to the file.  
With any necessary authorization from the 
Veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the RO 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to this 
issue.  

2.  Schedule the Veteran for an 
examination to evaluate his service-
connected inguinal 
adenopathy/lymphadenopathy disorder.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  The 
examiner in this regard should identify 
and discuss all the disabling 
manifestation of the service-connected 
inguinal adenopathy/lymphadenopathy 
disorder in terms of all applicable rating 
criteria as noted above, including to what 
extent the veteran may be experiencing 
impairment of health or related 
occupational inadaptability.  Any scarring 
should be specifically set out with 
findings as to any limitations caused by 
the scarring under the applicable 
criteria.  Ultimately, a determination 
should also be made as to whether the 
provisions of 38 C.F.R. § 3.321(b) require 
referral to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service.

3.  Then, following completion of all 
indicated development, the RO should 
readjudicate the claim for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his attorney should be furnished with 
a Supplemental Statement of the Case 
(SSOC) that includes pertinent information 
addressing entitlement to an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Then, they should be given an opportunity 
to submit written or other argument in 
response thereto.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


